Citation Nr: 0013325	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  99-01 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for a left eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

Service records show that the veteran had verified active 
duty service from October 1942 to June 1946 and from January 
1952 to May 1956.

The instant appeal arose from a September 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Montgomery, Alabama, which denied a claim to 
reopen a claim for service connection for residuals of left 
eye burns.

The veteran, in March 2000 correspondence with the Board of 
Veterans' Appeals (Board), seems to have raised claims for 
entitlement to service connection for  arthritis and a lung 
disorder claimed as secondary to asbestos exposure.  Since 
these issues have not been developed by the RO, they are 
referred to the RO for appropriate action.  The Board notes 
that the veteran is presently service-connected for 
degenerative arthritis of the left and right hip.


REMAND

As an initial matter, the Board notes during the pendency of 
this appeal an August 1998 rating decision did not 
characterize the claim as one which required new and material 
evidence to reopen.  Thus, the veteran was not provided with 
the appropriate laws and regulations pertaining to new and 
material evidence in the November 1998 statement of the case.  
Notwithstanding the RO's action, the Board is required to 
address the issue of whether new and material evidence has 
been submitted so as to reopen the veteran's claim, prior to 
considering the claim on the merits.  Barnett v. Brown, 8 
Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed.Cir.1996).

As stated in Barnett, the new and material evidence 
requirement is a material legal issue which must be addressed 
by the Board, regardless of whether the RO readjudicated the 
claim on its merits.  If the Board were to adjudicate the 
claim on the merits without resolving the new and material 
evidence issue, its actions would violate its statutory 
mandate set forth in 38 U.S.C.A. § 7104(b) and 38 U.S.C.A. 
§ 5108.  Id.  The Board finds that the veteran made several 
earlier claims for service connection for a left eye 
disability which constitute the same claim as is at issue 
here; therefore, new and material evidence is required to 
reopen the present claim.  Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996).

In his January 1999 appeal statement the veteran requested a 
personal hearing before a member of the Board at a local VA 
office (Travel Board hearing).  The Board notes that at some 
ROs, hearings employing "videoconferencing" techniques are 
now possible before the Board in lieu of a Travel Board 
Hearing.

To ensure that VA has met any duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should schedule the veteran 
for a Travel Board or, if possible, a 
Board Videoconference hearing.  The RO 
should contact the veteran at his last 
known address of record and through his 
representative and provide notice of the 
hearing.

2.  After the veteran and his 
representative have been given an 
opportunity to appear at a Board hearing, 
the RO should take adjudicatory action on 
the matter of whether new and material 
evidence has been received to reopen the 
claim.  In so doing, the RO should 
consider 38 C.F.R. § 3.156(a) and Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
If any benefit sought is denied, a 
Supplemental Statement of the Case (SSOC) 
should be issued which includes the 
appropriate laws and regulations 
pertaining to claims to reopen.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice.  The purpose of this remand is to comply with the 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




